Case 2:20-cv-02972-GW-JPR Document 27 Filed 10/29/20 Page 1 of 2 Page ID #:65

                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 KENNETH DAVIDSON,                          Case No.: CV 20-2972-GW-JPRx
                                              Assigned to Hon. George H. Wu
12                Plaintiff,
                                              ORDER GRANTING REQUEST FOR
13          vs.                               DISMISSAL OF THE ENTIRE
                                              ACTION WITHOUT PREJUDICE
14

15 TAHMINA CHOWDHURY D/B/A

16 MEXICALI MEAT MARKET;
     SHOYEBUL M ISLAM; and DOES 1
17 to 10,
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                       [PROPOSED] ORDER
Case 2:20-cv-02972-GW-JPR Document 27 Filed 10/29/20 Page 2 of 2 Page ID #:66



 1         Based on the request for dismissal without prejudice and for good cause
 2

 3   shown:
 4

 5         IT IS HEREBY ORDERED that the entire action be dismissed without
 6

 7   Prejudice with the Court to retain jurisdiction up until March 15, 2021.
 8

 9         SO ORDERED.
10

11         DATED: October 29, 2020                  _______________________________
12                                                  HON. GEORGE H. WU,
                                                    United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
